STONE, J.
1. The present suit was commenced, and process of summons served, more than six months before Pool became a bankrupt. The object of the bill was to reach and condemn equitable assets, which had been fraudulently conveyed by Pool. Ragland was a judgment creditor, having had execution returned no property found; and, hence, on that ground alone, he had a right to proceed in equity, to subject equitable property and effects to the payment of his judgment. — Rev. Code, § 3446; 1 Brick. Dig. 655, § 217. When a bill like the present is filed, it has the effect of creating a lien on the property sought to be condemned, which, if prosecuted to effect, is paramount to all subsequently acquired liens, and subsequent purchases. See Dargan v. Waring, 11 Ala. 988, 994. And such lien is mot destroyed or disturbed by the subsequent bankruptcy of the debtor. — See Bump on Bankruptcy, 9th ed. 528; id. 6th ed. 383; Sedgwick v. Menck, 6 Blatch. 156; Carr v. Fearington, 63 N. C. 560; Edmuton v. Lyde, 1 Paige, 637; Conning v. White, 2 Paige, 567; Farnham v. Campbell, 10 Paige, 598; Scott v. Coleman, 5 Monroe, 73; Newdigate v. Lee, 9 Dana, 17, 20.
2. In the present case complainant, at one time, amended his bill, and made Pool’s assignee a party. He failed to answer within the time required by law, and a decree pro confesso was entered up against him. Subsequently com*420plainant, with leave of the court, dismissed his bill as to said assignee, and proceeded to a final decree without having him before the court. We do not know that the assignee sets up any .claim to the property in controversy. His conduct would indicate that he does not. But, be this as it-may, we are satisfied that any claim he could assert is subordinate to the claim of Ragland, which is for a debt greatly in excess of the ascertained value of the property. Bankruptcy, except as provided by the terms of the statute, does-not disturb bona-fide, existing liens.
Decree of the chancellor affirmed.